Citation Nr: 9918905	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-10 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran







ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 30 percent evaluation 
for service-connected PTSD.  

The Board notes that the veteran filed a timely notice of 
disagreement to the RO rating decision of April 1996, which 
denied an increased evaluation for service-connected scars, 
third degree, of the abdomen and service-connected scars, 
second degree, of the arms and abdomen.  

At the December 1998 hearing, the veteran submitted a written 
statement withdrawing these claims from consideration.  
A notice of disagreement may be withdrawn in writing before a 
timely substantive appeal is filed.  38 C.F.R. § 20.204 
(1998). Therefore, the issues of an increased evaluation for 
service-connected scars of the arm and abdomen are not before 
the Board.

In July 1996, the veteran filed a claim for service 
connection for disabilities due to exposure to Agent Orange.  
He stated that he was experiencing numbness in his hands, 
aching of his joints, loss of memory, lack of concentration, 
and excessive dryness of the skin.  These issues have been 
neither procedurally prepared nor certified for appellate 
review and are referred to the RO for initial consideration 
and action.  

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

At a December 1998 hearing before a Member of the Board, the 
veteran testified that he was currently undergoing weekly 
treatment/therapy at the Vet Center in Chico, California with 
S.M.  The Board notes that the records of the veteran's 
therapy are not on file.  

By letter dated in February 1999, the veteran was notified 
that the Member of the Board, who had presided over the 
hearing in December 1998, was no longer employed at the 
Board.  The veteran was informed that, if he did not respond 
within 30 days, the Board would proceed with a decision on 
his claim without an additional hearing.  No response to this 
request has been received.  

A VA examination for PTSD was scheduled in February 1998, but 
the veteran failed to report for that examination.  

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version more 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  The Board notes that the RO provided the veteran 
notice of the revised regulations in the June 1998 
supplemental statement of the case.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1. The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for PTSD since 
September 1993.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  In this regard, 
the RO should attempt to obtain the 
treatment records identified by the 
veteran at the December 1998 hearing; 
that is; therapy records from S.M. (full 
name in file) at the Chico Vet Center.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

2. The RO should arrange for an examination 
of the veteran by a VA psychiatrist for 
the purpose of ascertaining the current 
nature and extent of severity of his 
PTSD.  The claims file, copies of the 
previous as well as amended criteria for 
rating psychiatric disorders, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated by 
the examiner in this regard.  The 
examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by the PTSD.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should specify 
which symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  Any 
necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's service-connected PTSD.  
The examiner should specifically address 
the effect, if any, of the veteran's PTSD 
on his employability and ability to 
maintain his current employment.  The 
examiner is asked to express an opinion 
with respect to which of the following 
criteria best describes the veteran's 
psychiatric disability picture due solely 
to his service-connected PTSD:

(a)  Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication; or

(b)  Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss; or 

(c)  Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; or 

(d)  Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships; or 

(e)  Total occupational and social 
impairment, due to such symptoms as:  
Gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation 
or own name.

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominant based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level of occupational and social 
impairment (a through e above) that most 
closely reflects the veteran's overall 
symptomatology and level of disability 
due solely to the service-connected PTSD.  
A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  If the historical 
diagnosis of PTSD is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  The rationale for 
all conclusions should be provided.  

3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West. 11 Vet. App. 268 (1998).

4. After undertaking any development deemed 
essential in addition to that specified 
above, the RO should re-adjudicate the 
claim for an increased evaluation for 
service-connected PTSD.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which summarizes the pertinent 
evidence, fully cites any applicable legal provisions not 
previously provided, and reflects detailed reasons and bases 
for the decision.  The veteran should then be afforded the 
applicable time period in which to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


